UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 1, 2007 Commission file number1-7349 BALL CORPORATION State of Indiana 35-0160610 10 Longs Peak Drive, P.O. Box 5000 Broomfield, CO80021-2510 303/469-3131 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule12b-2 of the Exchange Act). Large accelerated filer xAccelerated filer oNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July1, 2007 Common Stock, without par value 102,412,828 shares Ball Corporation and Subsidiaries QUARTERLY REPORT ON FORM 10-Q For the period ended July1, 2007 INDEX Page Number PART I. FINANCIAL INFORMATION: Item 1. Financial Statements Unaudited Condensed Consolidated Statements of Earnings for the Three Months and Six Months Ended July 1, 2007, and July 2, 2006 1 Unaudited Condensed Consolidated Balance Sheets at July1,2007, and December31, 2006 2 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months and Six Months Ended July1, 2007, and July2, 2006 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION 29 PARTI. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS Ball Corporation and Subsidiaries Three Months Ended Six Months Ended ($ in millions, except per share amounts) July 1, 2007 July 2, 2006 July 1, 2007 July 2, 2006 Net sales $ 2,032.8 $ 1,842.5 $ 3,727.0 $ 3,207.4 Costs and expenses Cost of sales (excluding depreciation and amortization) (a) 1,682.6 1,554.8 3,076.9 2,711.5 Depreciation and amortization (Notes 8 and 10) 69.9 64.9 134.9 119.5 Business consolidation (gains) costs (Note5) – (0.4 ) – 1.7 Property insurance gain (Note5) – (74.1 ) – (74.1 ) Selling, general and administrative (Note1) 87.3 73.5 169.5 143.8 1,839.8 1,618.7 3,381.3 2,902.4 Earnings before interest and taxes (a) 193.0 223.8 345.7 305.0 Interest expense 38.1 37.6 76.0 60.9 Earnings before taxes 154.9 186.2 269.7 244.1 Tax provision (Note12) (a) (52.3 ) (61.1 ) (89.0 ) (77.6 ) Minority interests (0.1 ) (0.2 ) (0.2 ) (0.4 ) Equity results in affiliates 3.4 4.9 6.6 8.1 Net earnings (a) $ 105.9 $ 129.8 $ 187.1 $ 174.2 Earnings per share (Note 15) (a): Basic $ 1.04 $ 1.25 $ 1.84 $ 1.68 Diluted $ 1.03 $ 1.23 $ 1.81 $ 1.66 Weighted average common shares outstanding (in thousands) (Note15): Basic 101,542 103,655 101,826 103,449 Diluted 103,165 105,205 103,374 105,133 Cash dividends declared and paid, percommon share $ 0.10 $ 0.10 $ 0.20 $ 0.20 (a) The 2006 periods have been retrospectively adjusted for the company’s change in the fourth quarter of 2006 from the last-in, first-out method of inventory accounting to the first-in, first-out method. Additional details are available in Note7. See accompanying notes to unaudited condensed consolidated financial statements. Page 1 UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS Ball Corporation and Subsidiaries ($ in millions) July1, 2007 December 31, 2006 ASSETS Current assets Cash and cash equivalents $ 91.9 $ 151.5 Receivables, net (Note 6) 772.4 579.5 Inventories, net (Note 7) 898.8 935.4 Deferred taxes and prepaid expenses 93.4 94.9 Total current assets 1,856.5 1,761.3 Property, plant and equipment, net (Note 8) 1,913.8 1,876.0 Goodwill (Notes 4 and 9) 1,783.8 1,773.7 Intangibles and other assets, net (Note 10) 371.0 429.9 Total Assets $ 5,925.1 $ 5,840.9 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Short-term debt and current portion of long-term debt (Note 11) $ 162.1 $ 181.3 Accounts payable 748.9 732.4 Accrued employee costs 189.9 201.1 Income taxes payable (Note12) 51.3 71.8 Other current liabilities 183.3 267.7 Total current liabilities 1,335.5 1,454.3 Long-term debt (Note 11) 2,233.0 2,270.4 Employee benefit obligations (Note 13) 849.6 847.7 Deferred taxes and other liabilities (Note12) 160.2 102.1 Total liabilities 4,578.3 4,674.5 Contingencies (Note 16) Minority interests 1.2 1.0 Shareholders’ equity (Note 14) Common stock (160,680,820shares issued – 2007; 160,026,936sharesissued – 2006) 740.5 703.4 Retained earnings 1,690.2 1,535.3 Accumulated other comprehensive earnings (loss) 5.6 (29.5 ) Treasury stock, at cost (58,267,992shares – 2007; 55,889,948shares–2006) (1,090.7 ) (1,043.8 ) Total shareholders’ equity 1,345.6 1,165.4 Total Liabilities and Shareholders’ Equity $ 5,925.1 $ 5,840.9 See accompanying notes to unaudited condensed consolidated financial statements. Page 2 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Ball Corporation and Subsidiaries Six Months Ended ($ in millions) July 1, 2007 July 2, 2006 Cash Flows from Operating Activities Net earnings (a) $ 187.1 $ 174.2 Adjustments to reconcile net earnings to net cash provided by (usedin)operatingactivities: Depreciation and amortization 134.9 119.5 Property insurance gain (Note5) – (74.1 ) Business consolidation costs (Note5) – 1.7 Deferred taxes (a) 3.7 12.2 Other, net 31.7 (29.3 ) Changes in working capital components, excluding effects ofacquisitions (a) (106.3 ) (270.4 ) Cash provided by (used in) operating activities 251.1 (66.2 ) Cash Flows from Investing Activities Additions to property, plant and equipment (166.3 ) (127.5 ) Business acquisitions, net of cash acquired (Note 4) – (785.4 ) Property insurance proceeds (Note5) 48.6 32.4 Other, net 0.7 8.6 Cash used in investing activities (117.0 ) (871.9 ) Cash Flows from Financing Activities Long-term borrowings 9.6 1,049.1 Repayments of long-term borrowings (21.2 ) (66.8 ) Change in short-term borrowings (74.0 ) 2.7 Debt issuance costs – (8.3 ) Proceeds from issuance of common stock 27.1 19.2 Acquisitions of treasury stock (122.4 ) (50.7 ) Common dividends (20.4 ) (20.7 ) Other, net 6.7 4.3 Cash provided by (used in)financing activities (194.6 ) 928.8 Effect of exchange rate changes on cash 0.9 0.8 Change in cash and cash equivalents (59.6 ) (8.5 ) Cash and cash equivalents - beginning of period 151.5 61.0 Cash and cash equivalents - end of period $ 91.9 $ 52.5 (a) The six months ended July2, 2006, have been retrospectively adjusted for the company’s change in the fourth quarter of 2006 from the last-in, first-out method of inventory accounting to the first-in, first-out method. Additional details are available in Note7. See accompanying notes to unaudited condensed consolidated financial statements. Page 3 Notes to Unaudited Condensed Consolidated Financial Statements Ball Corporation and Subsidiaries 1. Principles of Consolidation and Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Ball Corporation and its controlled affiliates (collectively Ball, the company, we or our) and have been prepared by the company without audit. Certain information and footnote disclosures, including critical and significant accounting policies, normally included in financial statements prepared in accordance with generally accepted accounting principles, have been condensed or omitted. Results of operations for the periods shown are not necessarily indicative of results for the year, particularly in view of the seasonality in the packaging segments. These unaudited condensed consolidated financial statements and accompanying notes should be read in conjunction with the consolidated financial statements and the notes thereto included in the company’s Annual Report on Form10-K pursuant to Section13 of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2006 (annual report). The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. These estimates are based on historical experience and various assumptions believed to be reasonable under the circumstances. Actual results could differ from these estimates under different assumptions and conditions. However, we believe that the financial statements reflect all adjustments which are of a normal recurring nature and are necessary for a fair statement of the results for the interim period. Ball adopted Financial Accounting Standards Board (FASB) Interpretation No. (FIN) 48 as of January 1, 2007, and has identified accounting for uncertain tax positions under this guidance as a critical accounting policy.Considering tax laws of the multiple jurisdictions in which we operate, both domestic and foreign, we assess whether it is more likely than not that a tax position will be sustained upon examination and through any litigation and measure the largest amount of the benefit that is likely to be realized upon ultimate settlement.Consistent with our practice prior to adoption of FIN 48, we record related interest expense and penalties, if any, as a tax provision expense.Actual results may differ substantially from our estimates. During the fourth quarter of 2006, Ball’s management changed the company’s method of inventory accounting from last-in, first-out (LIFO) to first-in, first-out (FIFO) in the metal beverage packaging, Americas, and the metal food and household products packaging, Americas, segments. Results for the three months and six months ended July2, 2006, have been retrospectively adjusted on a FIFO basis in accordance with Statement of Financial Accounting Standards (SFAS)No.154 (see Note 7). Subsequent to the issuance of its financial statements for the year ended December31, 2005, the company determined that certain foreign currency exchange losses had been inadvertently deferred for the years 2005, 2004 and 2003. As a result, selling, general and administrative expenses were understated by $2.5million, $2.3million and $1million in 2005, 2004 and 2003, respectively. Management assessed the impact of these adjustments and did not believe these amounts were material, individually or in the aggregate, to any previously issued financial statements or to our full year results of operations for 2006. A cumulative $5.8million pretax out-of-period adjustment was included in selling, general and administrative expenses in the first quarter of 2006. Certain prior-year amounts have been reclassified in order to conform to the current-year presentation. In addition, within the company’s annual report, the consolidated statement of changes in shareholders’ equity for the year ended December31, 2006, included a transition adjustment of $47.9million, net of tax, related to the adoption of SFASNo.158, “Employers’
